<DOCUMENT>
<TYPE>EX-10.28
<SEQUENCE>6
<FILENAME>u45517exv1l0w28.txt
<DESCRIPTION>AMENDMENT OF CLAUSE 9.3.1 DATED SEPT. 17 2002
<TEXT>
<PAGE>
Exhibit 10(28)

Ukrainian and English versions carry equal forces.
Ukrainian translation omitted.

Annex

AMENDMENT
OF CLAUSE 9.3.1 OF
AMENDMENTS OF AND ADDITIONS TO
THE AGREEMENT NO 01 OF MARCH 20, 1998
ON JOINT INVESTMENT PRODUCTION ACTIVITY
FOR DEVELOPMENT AND FURTHER EXPLORATION OF THE BUGRUVATIVSKE FIELD
WITHOUT CREATION OF A LEGAL ENTITY

City of Kyiv
September 17 2002

The Participants to the Agreement No 01 of March 20, 1998 on Joint Investment
Production Activity for development and further exploration of the Bugruvativske
Field without creation of a legal entity, namely:

the Open Joint Stock Company "Ukrnafta" (hereinafter referred to as
Ukrnafta or "Participant 1"), represented by its Chairman of the Board Mr. Petro
Mykolayovych Demchenko, authorized by the Charter, on the one part,

the Canadian Company "Lateral Vector Resources Inc." (hereinafter referred
to as "LVR" or "Participant 2"), represented by its President and Chief
Executive Officer Dr. David Robson, authorized by the Articles of Association,
on the other part, and

the Closed Joint Stock Company "IPEC" (hereinafter referred to as "IPEC"
or "Participant 3"), represented by its Interim Executive Chairman of the Board
Mr. Victor Stepanovych Chudnovets, authorized by the Nharter, on the third part

who hereinafter shall be referred to individually as "the Participant" and
collectively as "the Participants", have agreed that the following amendment be
incorporated into Clause 9.3.1 of the Amendments of and Additions to the
Agreement No 01 of March 20, 1998 on Joint Investment Production Activity for
development and further exploration of the Bugruvativske Field without creation
of a legal entity

The last sentence of the above mentioned Clause 9.3.1 shall have the following
wording: ((...In this case Participants 2 and 3 who took part in HRO shall be
paid from the Separate Balance Sheet of Joint Activity an amount two times
greater and Participant 1 an amount four times greater than the actual costs he
(they) incurred)).

JOINT STOCK COMPANY "UKRNAFTA"

Certificate , ZKPU Code

Taxpayer Index

3-5 Nestorivska by-street, Kyiv 04053, Ukraine
Telephone: 38-044-226-34-22

Fax: 38-044-212-59-22

LATERAL VECTOR RESOURCES INC.

C/O Cox Hanson O'Reilly Matheson

400 Phoenix Square

371 Queen Street

Fredricton

New Brunswick E3B 4¥4

Copy by fax to: Lateral Vector Resources Inc.
Guernsey Office Fax No +44 1481 729982
<PAGE>

CLOSED JOINT STOCK COMPANY "IPEC"
Certificate 37503783, ZKPU Code 30057276
Taxpayer Index 300572726103

32 Panfilovtsiv Street, Kyiv 01015, Ukraine
Telephone: 38-044-490-12-09

Fax: 38-044-490-12-94

Settlement account 26000000520000

at Bank Credit Lyonnais Ukraine

MFO 300379

FOR AND ON BEHALF OF OJSC (( UKRNAFTA ))

/s/P.M.Demchenko.
D.M. Demchenko
Chairman of the Board

FOR AND ON BEHALF OF( (LATERAL VECTOR RESOURCES INC.) )

/s/Dr David Robson.
Dr. David Robson
President and Chief Executive Officer

FOR AND ON BEHALF OF CJSC ((IPEC))

/s/V.S.Chudnovets.
V.S. Chudnovets
Chairman of the Board

</TEXT>
</DOCUMENT>
